United States Court of Appeals
                                                                                                    Fifth Circuit
                                                                                                  F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                   June 14, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                             Charles R. Fulbruge III
                                                                                                     Clerk


                                            No. 05-50475
                                          Summary Calendar



LARRY EDDLIN KEELE,

                                                                                          Petitioner-
                                                           Appellant,

                                                  versus


NATANIEL QUARTERMAN, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                                                     Respondent-
                                                           Appellee.

                      -----------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Western District of Texas
                                       USDC No. 5:04-CV-1122
                     ------------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Larry Keele, Texas prisoner # 1077576, appeals from the district court’s denial of his 28

U.S.C. § 2254 habeas corpus petition, in which he challenged his jury-trial conviction on three counts

of indecency with a child. The district court granted Keele a certificate of appealability (COA) on

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
his federal habeas claim that his jury charge was unconstitutional in that it permitted the jury to

convict him upon less-than-unanimous agreement as to which conduct constituted the offense. Keele

has not made such an express request to expand his COA to include the additional issues of

ineffective assistance of trial and appellate counsels and arrest without probable cause which he raises

in his brief. Because this court’s review is limited to the issue specified in the grant of COA, these

issues will not be considered. See Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).

       Where, as here, there has been no clear adjudication on the merits of an issue raised in state

court, federal habeas review is conducted de novo. See Miller v. Johnson, 200 F.3d 274, 281 n.4

(5th Cir. 2000)(citation omitted). Habeas relief under 28 U.S.C. § 2254 is reserved for vindication

of federal constitutional rights. See Martinez v. Johnson, 255 F.3d 229, 246 (5th Cir. 2001).

       The Supreme Court has not held that the Constitution imposes a jury unanimity requirement.

See Hoover v. Johnson, 193 F.3d 366, 369 & n.2 (5th Cir. 1999) (citing Richardson v. United States,

526 U.S. 813, 821 (1999)). A trial court is authorized to instruct a jury that it may find that the

defendant committed an offense by one or more specified means, even if the offense is charged in the

conjunctive. See Schad v. Arizona, 501 U.S. 624, 631 (1991); Capps v. Collins, 900 F.2d 58, 60 n.2

(5th Cir. 1990) (“Use of the conjunctive rather than the disjunctive in the indictment did not oblige

the state to prove both.”). The same is true under Texas state law. See, e.g., Kitchens v. State, 823
S.W.2d 256, 258 (Tex. Crim. App. 1991); Cruz v. State, 742 S.W.2d 545, 546 (Tex. App. 1988).

       Based upon the foregoing authority, Keele cannot demonstrate constitutional error with

respect to his challenge to the disjunctive jury charge. See Martinez, 255 F.3d at 246. The judgment

of the district court is AFFIRMED.